EXHIBIT 10.23

 

AMENDED AND RESTATED EXCLUSIVE SUPPLY AGREEMENT

 

THIS AMENDED AND RESTATED EXCLUSIVE SUPPLY AGREEMENT (this “Agreement”) is made
and entered into effective as of the 6th day of June, 1997, by and between CREE
RESEARCH, INC. (“Cree”), a North Carolina corporation having its principal
offices at 2810 Meridian Parkway, Suite 144, Durham, North Carolina, 27713, and
C3, INC. (“C3”), a North Carolina corporation formerly known as C3 Diamante,
Inc. and having its principal offices at P.O. Box 13533, Research Triangle Park,
North Carolina 27709-3533.

 

Recitals

 

WHEREAS, Cree is engaged in the business of developing, manufacturing and
selling silicon carbide (SiC) substrates and material for various electronic
applications; and

 

WHEREAS, C3 intends to develop, manufacture and market gemstones fabricated from
SiC material and desires to purchase such material from Cree; and

 

WHEREAS, Cree and C3 entered into an Exclusive Supply Agreement dated September
15, 1995 and a First Amendment to Exclusive Supply Agreement dated July 10, 1996
wherein Cree and C3 agreed, inter alia, for Cree to supply C3 SiC material and
C3 agreed to purchase certain SiC material as provided therein; and

 

WHEREAS, Cree and C3 desire to amend and restate the Exclusive Supply Agreement,
as amended as set out herein; and

 

WHEREAS, Cree and C3 shall simultaneously with the execution of this Agreement
enter into a Development Agreement (the “Development Agreement”);

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing premises
and the covenants and undertakings herein contained, mutually agree as follows:

 

1. Duties of C3

 

1.1 C3 agrees to purchase from Cree in each calendar quarter at least 50% (by
dollar volume) of C3’s requirements for SiC material for the production of
gemstones in each calendar quarter. A purchase shall be considered to be made on
the shipment date requested by C3 in any order submitted by it and accepted by
Cree, or as otherwise mutually agreed by C3 and Cree. C3 shall not be in breach
of this Section 1.1 if the dollar volume of purchases by C3 in a given calendar
quarter falls below such 50% due to Cree’s failure to accept orders requesting
delivery in the quarter, provided that C3’s orders do not request delivery
during the quarter for an aggregate number of boules in excess of the number
delivered during the preceding quarter, plus a commercially reasonable increase
(taking into consideration the time periods for capacity increases specified in
Sections 1.6 and 1.7 which are intended to address capacity increases demanded
for normal growth). C3 shall be obligated to purchase from Cree under this



--------------------------------------------------------------------------------

Agreement, and Cree shall be obligated to sell to C3, only SiC material in
colors available from Cree. As used in this Agreement, “colors available from
Cree” means:

 

  (a)   SiC material in colors that result from standard processes Cree may from
time to time employ for manufacturing SiC semiconductor material; and

 

  (b)   Transparent or nearly transparent SiC material that results from either
the process claimed in U.S. Patent Application Serial No. 08/596,526 entitled
“Growth of Colorless Silicon Carbide Crystals” or any other process using then
standard crystal growth equipment and processes of Cree capable of producing
transparent or nearly transparent SiC material, which processes are currently
under development by Cree or as such processes may be developed by Cree from
time to time. References in this Agreement to “transparent” and “nearly
transparent” material are understood to mean colorless material (and vice versa)
and references in this Agreement to “gemstones” are understood to mean “gems”
(and vice versa).

 

As of June 6, 1997, the colors available from Cree are green, blue, amber, and
colorless, with processes for significantly improved colorless material under
development by Cree pursuant to the Development Agreement. Cree will give C3
written notice of the availability of other colors as they become available.
Without limiting the foregoing, when Cree notifies C3 that it has developed a
“Repeatable Process,” as defined in the Development Agreement, for producing SiC
boules that meet specifications set forth in the Specifications and Timetable
Chart in Section 1.3 of the Development Agreement, boules meeting such
specifications shall be deemed standard products in colors available from Cree
under this Agreement.

 

1.2 Should C3 require SiC material in a color other than the colors available
from Cree, C3 will extend to Cree a right of first refusal with respect to the
development, manufacture and sale of such material as provided in this
paragraph. C3 agrees that it will not purchase such material from, or otherwise
enter into any agreement for the development, manufacture or sale of such
material with, any person or entity other than Cree except in compliance with
this paragraph. C3 will give Cree written notice referencing this Section 1.2
setting out the terms of the proposed transaction and extending an offer to
contract with Cree on such terms. If Cree does not accept such offer by written
notice given within thirty (30) days after receipt of C3’s notice, C3 shall be
free at any time within the next six (6) months after expiration of the
thirty-day period to conclude the transaction with any third party, provided the
terms are no more favorable to the supplier than those described in C3’s notice
to Cree. If Cree accepts any offer from C3 under this paragraph, then
notwithstanding anything to the contrary in such offer or herein, (i) all other
terms and provisions of this Agreement relating to the purchase of SiC material
for the production of gemstones not inconsistent with such offer shall apply to
the development, manufacture and sale of such material as provided in this
paragraph, and (ii) Cree shall have a perpetual, irrevocable, royalty-free,
exclusive (including exclusive of C3) license to



--------------------------------------------------------------------------------

use, manufacture, sell and otherwise practice (including the right to
sublicense) any process or other work developed for C3 for all applications
other than the manufacture of gemstones. The foregoing shall not be construed as
an assignment or other transfer by Cree of any rights in any intellectual
property. Development work performed by Cree pursuant to the Development
Agreement shall be governed by the terms of such Development Agreement and not
this Section 1.2.

 

1.3 C3 agrees to place orders that in the aggregate total a minimum purchase
price to C3 of $10,000 for SiC material to be shipped before December 31, 1995.

 

1.4 C3 agrees that it will not, without Cree’s written consent, use any SiC
material supplied by Cree as a seed for bulk crystal growth or for any purpose
other than fabricating gemstones from such material. C3 further agrees that it
will not, without Cree’s written consent, resell or otherwise transfer bulk SiC
material supplied by Cree to any third party and that it will not, without
Cree’s written consent, sell or otherwise transfer SiC gemstones fabricated from
material supplied by Cree to any third party that C3 knows or has reason to
believe intends to use the material as a seed for the growth of SiC.

 

1.5 C3 grants Cree a perpetual, irrevocable, royalty-free, exclusive (including
exclusive of C3) license to use, manufacture, sell and otherwise practice
(including the right to sublicense), for electronic applications only, any
inventions developed by employees of C3 or acquired by C3 during the term of
this Agreement which relate to SiC or gallium nitride (GaN) material, including
without limitation inventions relating to bulk crystal growth, cutting or
polishing of SiC or GaN material.

 

1.6. For so long as Cree has more than [***] but less than [***] crystal growth
systems in use for the production of SiC material under this Agreement, if the
order and delivery requirements from C3 exceed the capacity of the crystal
growth systems then being used by Cree for the production of SiC material under
this Agreement, then Cree shall notify C3. C3 may elect to either (i) reduce the
order size or extend the delivery schedule so as not to require additional
crystal growth systems or (ii) upon submission to Cree of a written request and
the binding commitment of C3 to purchase a minimum of six (6) months’ output
from such crystal growth system(s) (and subject to the condition that
specifications for any processes under development have been established),
require Cree to provide the additional crystal growth system(s), up to a total
of [***] systems needed to meet the order and delivery requirements of C3. Any
such additional crystal growth systems provided under this Section 1.6 (up to a
total of [***] systems) shall be provided by Cree at its expense within four
months after receipt of such written request from C3.

 

1.7 If the order and delivery requirements from C3 exceed the capacity of [***]
crystal growth systems, then Cree may, but shall not be obligated to, notify C3
of a request for additional capital equipment to supply such capacity.

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

  (a)   Cree shall provide written notice to C3 identifying the particular
system or systems to be constructed for which funding is required and an
estimate of the cost for all work as set out in this Section 1.7.

 

  (b)   C3 may elect to either (i) reduce the order size or extend the delivery
schedule so as not to require additional crystal growth systems or (ii) purchase
the designated system or systems from Cree at Cree’s cost. Systems purchased by
C3 are referred to below as the “Purchased Equipment” and shall be provided by
Cree within four months after receipt of C3’s election. C3 will loan the
Purchased Equipment back to Cree.

 

  (c)   Cree will use the Purchased Equipment exclusively for the production of
SiC material for C3, except that from time to time Cree may give 7 days prior
written notice to C3 of available production time for the Purchased Equipment,
and if C3 does not by the end of such 7-day period demonstrate an immediate need
for use of the Purchased Equipment, then Cree will be free to use the Purchased
Equipment for other purposes until the Purchased Equipment is next required to
meet C3’s orders under this Agreement.

 

  (d)   The price to be paid by C3 for the Purchased Equipment will include all
labor and material costs incurred by Cree in the construction of the systems
purchased, plus reasonable overhead, and will specifically include, without
limitation, all costs of piping, electrical and mechanical systems required for
the operation of the Purchased Equipment. Cree will be responsible solely for
costs of providing light industrial shell space (i.e., space upfit with only
lay-in lighting, drop ceiling, sprinklers, tile floor and walls).

 

  (e)   Cree will invoice C3 on a monthly basis for all costs to be paid by C3
during construction of a system designated to be purchased by C3. Any costs not
previously billed will be invoiced to C3 once the Purchased Equipment is placed
in service. Amounts invoiced under this paragraph will be due within thirty (30)
days from the date of invoice.

 

  (f)   Upon payment of C3 of all costs incurred in the construction of
Purchased Equipment, Cree will execute and deliver to C3 an



--------------------------------------------------------------------------------

       assignment transferring title to such system to C3, subject to
reservation of a security interest in favor of Cree as provided below.

 

  (g)   Purchased Equipment will at all times remain at Cree’s facilities. C3
shall not sell or otherwise transfer to any third party any rights in or to any
Purchased Equipment and shall at all times keep such Purchased Equipment free
and clear of any claim, lien or other encumbrance, other than the security
interest in favor of Cree. C3 acknowledges that the Purchased Equipment embodies
confidential and proprietary information of Cree and shall at all times remain
in Cree’s possession and control, notwithstanding any ownership interest of C3.

 

  (h)   Cree hereby reserves, and C3 hereby grants to Cree, a security interest
in and to all Purchase Equipment, including all accessions thereto and
replacements thereof and all parts and supplies associated therewith. This
security interest secures the performance by C3 of the obligations owed to Cree,
arising under this Agreement. If C3 attempts to sell or otherwise transfer to
any third party any rights in or to any such property, or fails to keep the same
free and clear of any claim, lien or other encumbrance in favor of any third
party, C3 shall be deemed in default under this Agreement, and Cree shall have
all of the rights and remedies afforded a secured party upon default by Chapter
25 of the North Carolina General Statutes. C3 agrees to execute and deliver to
Cree, from time to time upon Cree’s request, appropriate financing statements
for filing in the public records to evidence Cree’s security interest hereunder.

 

  (i)   Cree will, at its expense, maintain the Purchased Equipment in good
operating condition. The Purchased Equipment shall be conspicuously marked as
property of C3. Cree shall not sell or otherwise transfer to any third party any
rights in or to any Purchased Equipment and shall at all times keep such
Purchased Equipment free and clear of any claim, lien or other encumbrance in
favor of any third party. Cree agrees to execute and deliver to C3, from time to
time, upon C3’s request, appropriate financing statements for filing in the
public records to evidence C3’s ownership of the Purchased Equipment. Cree shall
not, however, be obligated to repair or replace any Purchased Equipment damaged
as a result of fire, lightning, flood or other casualty of any



--------------------------------------------------------------------------------

kind unless C3 or its insurer agrees to pay the cost of such repair or
replacement.

 

  (j)   C3 will be responsible for and shall timely pay all property taxes due
with respect to Purchased Equipment during the period of C3’s ownership thereof.

 

  (k)   C3 will transfer ownership of the Purchased Equipment to Cree, without
charge, when such equipment is fully-depreciated. If ownership has not been
transferred prior to the termination of this Agreement, (i) in the event this
Agreement is terminated through no fault of Cree, upon such termination C3 shall
transfer ownership of the Purchased Equipment to Cree without charge, or (ii) in
the event this Agreement is terminated due to the breach of this Agreement by
Cree, C3 shall transfer the Purchased Equipment to Cree and Cree shall pay to C3
the book value of the Purchased Equipment.

 

1.8 C3 shall not and shall cause its shareholders to not accept any payment, or
enter into any contract or other arrangement, for the purpose of discontinuing
or substantially curtailing its business of producing and selling gemstones
other than in connection with a sale of its business (whether by stock sale,
asset sale, merger or otherwise), subject to Section 6.5.

 

1.9 For the purpose of determining whether C3 has purchased at least 50% of its
SiC material as provided in Section 1.1, the dollar value of SiC material
required by C3 and not purchased from Cree shall be equal to:

 

  (a)   If the material is purchased from a person other than Cree, the purchase
price of such material paid by C3; or

 

  (b)   If such material is produced by C3, an amount calculated using the price
calculation as set forth in the first sentence of Section 2.2, as then used by
Cree, using C3’s loaded manufacturing cost.

 

1.10 Upon the request of Cree, which request shall occur no more than twice per
year, C3 shall, within two weeks of such request, provide non-binding
projections regarding SiC material to be ordered hereunder.

 

1.11 C3 will give Cree written notice upon the purchase from anyone other than
Cree, or producing for itself, any portion of its requirements of SiC material
for the production of gemstones. Thereafter Cree shall have the right, at Cree’s
expense, to have an independent public accounting firm reasonably acceptable to
C3 audit C3’s purchases of SiC material for the



--------------------------------------------------------------------------------

production of gemstones and the calculation of dollar value under Section 1.9.
The audit shall be conducted during normal business hours and upon reasonable
prior notice. The accounting firm conducting the audit shall be required to
enter into a mutually acceptable nondisclosure agreement with C3 under which
such firm will be obligated not to disclose any information obtained during the
course of the audit, except that it may disclose to Cree its analysis of whether
C3 has complied with its obligations under Section 1.1. The audit right under
this paragraph may be exercised not more than once during any fiscal year of C3
and only with respect to calendar quarters ended within one year preceding the
request for an audit. C3 shall provide reasonable assistance to the public
accounting firm including, but not limited to, providing a schedule of purchases
and the dollar value calculation under Section 1.9 (which shall provide
reasonable detail, but not divulge proprietary or confidential information of
C3, as to the calculation of loaded manufacturing costs), supporting analyses
and any supporting source documentation reasonably required by the public
accounting firm. Such accounting firm will audit and report to Cree on the
schedule of purchases and the dollar value calculation under Section 1.9, but
will not divulge to Cree any proprietary or confidential information (including
but not limited to supporting schedules and source documentation) disclosed
during the audit process.

 

2. Duties of Cree

 

2.1 Cree agrees to supply to C3, in accordance with C3’s orders from time to
time submitted to and accepted by Cree in writing, such quantities of SiC
material (“material sales grade” and scrap) as C3 is obligated to purchase from
Cree under this Agreement for the purpose of developing and manufacturing
gemstones. Cree shall be obligated to supply SiC material from the production
capacity of [***] crystal growth systems and any growth systems purchased by
Cree or C3 pursuant to Section 1.6 or Section 1.7 of this Agreement. Without
limiting the foregoing, if Cree elects not to give notice under Section 1.7
above, Cree will obtain additional capacity to fill C3’s orders under this
Agreement as promptly as commercially reasonable.

 

2.2 Cree agrees to provide “material sales grade” SiC material at its “loaded
manufacturing cost” plus [***] and to provide reject (scrap) material at $[***]
per crystal. Cree also agrees to cut the SiC material for a price equal to its
loaded manufacturing cost plus [***], provided that the cutting utilizes Cree’s
standard equipment and processes. All “material sales grade” material supplied
by Cree under this Agreement shall be SiC crystals of the quality and defect
density that Cree supplies as standard products to its SiC semiconductor wafer
customers; provided, however, that transparent or nearly transparent SiC
material shall be considered “material sales grade” if it is of the quality and
defect density that results from either the process claimed in U.S. Patent
Application Serial No. 08/596,526 entitled ‘Growth of Colorless Silicon Carbide
Crystals’ as currently under development and as approved by C3 or by any other
process using then standard Cree crystal growth equipment capable of producing
transparent SiC material, as those processes are developed by Cree and as
approved by C3. Cree will be

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

obligated to supply SiC material under this Agreement in cut form and in bulk
crystal form, subject to compliance by C3 with the terms of Section 1.4 and the
other terms of this Agreement.

 

2.3 For purposes of this Agreement,

 

  (a)   “Loaded manufacturing cost” shall be determined in accordance with
Cree’s standard accounting practices using allocations, conditions and
calculations no less favorable than those available to any other person or
entity from Cree, and in all events “loaded manufacturing cost” shall exclude
any costs and expenses related to capital equipment funding paid by C3 pursuant
to Section 1.7 hereunder and costs related to the production of crystals that do
not meet “minimum specifications,” as provided herein, or elsewhere if mutually
agreed upon in writing by Cree and C3 in a document referencing this Section
2.3. The “minimum specifications” for colorless material shall be determined as
set forth in Section 2.4 below.

 

  (b)   The loaded manufacturing cost applicable to an order will be Cree’s
average loaded manufacturing cost (as determined in accordance with this Section
2.3) during the three (3) calendar months preceding the month in which the order
is received by Cree.

 

  (c)   In manufacturing SiC material for sale to C3 under this Agreement, Cree
agrees to employ substantially the same processes it employs in the manufacture
of SiC material for semiconductor applications for the purpose of maximizing
productivity and minimizing costs, except insofar as such processes may be
modified for the production of transparent or nearly transparent SiC material or
otherwise modified by mutual agreement. Cree shall use its best commercially
reasonable efforts to incorporate into its production processes those advances
obtained from work pursuant to the Development Agreement.

 

2.4 For the purposes of Section 2.3 above, “minimum specifications” for
colorless SiC material means:

 

  (a)   Prior to such date as Cree notifies C3 that it has developed a
“Repeatable Process,” as defined in the Development Agreement, for producing SiC
boules that meet the specifications for January 1, 1998 set forth in the first
row of the Specifications and Timetable Chart in Section 1.3 of the Development
Agreement, no “minimum specifications” shall apply unless otherwise mutually
agreed by the parties as provided in Section 2.3; and



--------------------------------------------------------------------------------

  (b)   When Cree notifies C3 that it has developed a “Repeatable Process,” as
defined in the Development Agreement, for producing SiC boules that meet the
specifications for January 1, 1998 set forth in the first row of the
Specifications and Timetable Chart in Section 1.3 of the Development Agreement,
“minimum specifications” shall mean a [***] or larger diameter crystal with at
least a [***] slice comprised of material in the color grade range of GHIJ, with
no less than [***] in the GH range, or better, according to the standards
generally accepted by the diamond industry for color using pregraded master
color stones (it being understood that while the minimum specifications do not
require the absence of inclusions, blemishes or other defects affecting clarity,
Cree shall use its best commercially reasonable efforts to minimize such defects
since such defects can have an impact on the color grade); and

 

  (c)   On the first day of the calendar month immediately following each
anniversary of the date Cree notifies C3 it has achieved the specification as
stated in Subsection (b) above, the “minimum specifications” shall be revised to
require that each boule contain a contiguous volume of material (with a minimum
height of [***]) in the GHIJ range, with no less than [***] in the GH range, or
better, according to the standards generally accepted by the diamond industry
for color using pregraded master color stones, with such volume equal to at
least [***] of the average volume of such material contained in all boules that
met the minimum specifications over the previous twelve months (the “Minimum
Specifications Adjustment”) (it being understood that while the minimum
specifications do not require the absence of inclusions, blemishes or other
defects affecting clarity, Cree shall use its best commercially reasonable
efforts to minimize such defects since such defects can have an impact on the
color grade). However, the minimum specifications shall never decrease from the
previous period. A Minimum Specifications Adjustment shall occur each year for
so long as C3 continues funding SiC material development at Cree in an amount
not less than C3 funded during the previous twelve month period. No Minimum
Specifications Adjustment will occur if such funding requirement is not
fulfilled.

 

2.5 Should the price to C3 for production SiC boules calculated pursuant to
Section 2.2 become $[***] per cubic millimeter for SiC boules having a
contiguous volume of material of at least [***] cubic millimeters of colorless
material with a minimum height of [***] in the

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

comparable diamond color grade range of GHIJ, with no less than [***] in the GH
range, in each case in accordance with the standards generally accepted by the
diamond industry for color using pregraded master color stones (it being
understood that while the minimum specifications do not require the absence of
inclusions, blemishes or other defects affecting clarity, Cree shall use its
best commercially reasonable efforts to minimize such defects since such defects
can have an impact on the color grade), notwithstanding the provisions of
Section 2.2 hereof, the price to C3 for such boules shall not drop to less than
[***] per cubic millimeter, except to the extent that such price yields to Cree
an amount in excess of Cree’s loaded manufacturing cost plus [***].

 

2.6 Upon the request of C3, which request shall occur no more than twice per
year, Cree shall, within two weeks of such request, provide non-binding updated
projections regarding the cost of SiC material to be supplied hereunder.

 

2.7 Cree is under no obligation to share any technical information regarding
crystal growth technology and/or crystal growth processes with any C3 personnel.

 

2.8 C3 shall have the right, at its expense, to have an independent public
accounting firm reasonably acceptable to Cree audit Cree’s loaded manufacturing
cost determination and the price to be paid by C3 under Section 1.7 for the
Purchased Equipment. The audit shall be conducted during normal business hours
and upon reasonable prior notice. The accounting firm conducting the audit shall
be required to enter into a mutually acceptable nondisclosure agreement with
Cree under which such firm will be obligated not to disclose any information
obtained during the course of the audit, except that it may disclose to C3 its
analysis of the correctness of the loaded manufacturing cost as calculated by
Cree. The audit right under this paragraph may be exercised not more than once
during any fiscal year of Cree and only with respect to costs applicable to
shipments made within one year preceding the request for an audit. Cree shall
provide reasonable assistance to the public accounting firm, including but not
limited to, providing a schedule of the loaded manufacturing costs (which shall
provide reasonable detail, but not divulge proprietary or confidential
information of Cree, as to the calculation of loaded manufacturing costs),
supporting analyses and any supporting source documentation reasonably required
by the public accounting firm. Such accounting firm will audit and report to C3
on the schedule of loaded manufacturing costs, but will not divulge to C3 any
proprietary or confidential information (including but not limited to supporting
schedules and source documentation) disclosed during the audit process.

 

2.9 During the term of this Agreement, Cree shall not sell SiC material or
crystals in any form to any customer other than C3 if Cree knows or has reason
to believe such customer intends to use such material for the purpose of
fabricating, distributing or selling gemstones.

 

2.10 Notwithstanding Section 2.9, if C3 has not placed orders to purchase SiC
material from Cree having a combined purchase price to C3 of at least $100,000
by April 15, 1998, with shipment of such quantity to be made not later than July
15, 1998, this Agreement shall become

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

non-exclusive and Cree shall be free to sell SiC material to others for use in
the fabrication of gemstones.

 

3. Term and Termination

 

3.1 The term of this Agreement shall extend for ten (10) years beginning July
15, 1995, unless sooner terminated in accordance with Section 3.3 or by written
mutual consent of both parties.

 

3.2 If C3 submits and Cree accepts orders to purchase SiC material having an
aggregate purchase price in excess of $1,000,000 for delivery during any
thirty-six (36) consecutive months, then C3 and Cree shall each have an option
to extend this Agreement for one (1) additional term of ten (10) years. Such
option shall become exercisable at such time as the volume purchase condition
specified in the preceding sentence has been satisfied and may be exercised by
written notice given at any time thereafter prior to expiration of the initial
ten-year term.

 

3.3 In the event of a material breach by either party of any obligation to the
other party, whether arising under this Agreement or otherwise, the other party
may terminate this Agreement upon written notice if the breach is not cured
within thirty (30) days after giving written notice to the party in breach
setting out the nature of the breach in reasonable detail.

 

4. Terms and Conditions of Purchase

 

4.1 All orders under this Agreement shall be submitted to Cree in writing. Cree
will advise C3 in writing within ten (10 ) days after receipt of each order
whether Cree accepts the order. If not accepted within such 10-day period the
order will be deemed rejected.

 

4.2 C3 shall submit all orders at least thirty (30) days prior to the requested
shipping date. Subject to the foregoing, Cree shall use all reasonable efforts
to ship standard products on or before the date requested by C3 in its order,
but will not be obligated to make delivery under any order earlier than
forty-five (45) days after receipt of the order. Lead times for non-standard
products shall be subject to mutual agreement.

 

4.3 Cree shall invoice C3 upon shipment of each order. Payment of each invoice
is due within thirty (30) days after the invoice date. Any portion of any
invoice not paid when due will accrue interest until paid at the rate of 1.5%
per month or, if less, the maximum rate permitted by law. Until receipt of
payment for each shipment Cree reserves a security interest in such shipment to
secure the purchase price and all taxes and shipping and other expenses relating
to such shipment. In the event of default in payment of any invoice, C3 agrees
to pay Cree’s expenses, including reasonable attorney’s fees and expenses,
incurred in enforcing payment thereof.



--------------------------------------------------------------------------------

4.4 All applicable sales, use and other taxes with respect to purchases under
this Agreement (other than taxes on Cree’s net income) will be invoiced to and
paid by C3.

 

4.5 All shipping expenses, including insurance against loss or damage in
transit, will be invoiced to and paid by C3.

 

4.6 Material shall be shipped F.O.B. Cree’s manufacturing facilities to any U.S.
location designated by C3. Subject to Cree’s reserved security interest, title
and risk of loss shall pass to C3 upon delivery to the carrier at the shipping
point.

 

4.7 Cree shall not be liable for or be in default of this Agreement for any
delay in delivery or failure to perform due to strike, lockout, riot, war, fire,
act of God, accident, delays caused by any subcontractor or supplier or by C3,
technical difficulties, failure or breakdown of machinery or components
necessary to order completion, inability to obtain or substantial rises in the
price of labor or materials or manufacturing facilities, curtailment of or
failure to obtain sufficient electrical or other energy supplies, or compliance
with any law, regulation, order or direction, whether valid or invalid, of any
governmental authority or instrumentality thereof, or due to any unforeseen
circumstances or any causes beyond its control, whether similar or dissimilar to
the foregoing and whether or not foreseen. C3 agrees that such delay in delivery
or failure to deliver or perform any part of this Agreement shall not be grounds
to terminate or refuse to comply with any provisions hereof and no penalty of
any kind shall be effective against Cree for delay or failure; provided,
however, that if the delay or failure extends beyond six (6) months from the
originally scheduled date either party may, with written notice to the other,
terminate this Agreement without further liability.

 

4.8 All standard “material sales grade” products supplied by Cree under this
Agreement shall conform to Cree’s published specifications for such products in
effect at the time of shipment. Non-conforming products shall be replaced by
Cree upon return of the defective product, if such product is returned within 90
days after shipment; such replacement shall be C3’s sole remedy for breach of
the foregoing warranty. All scrap material and non-standard products supplied
under this Agreement will be supplied “AS IS.” EXCEPT AS PROVIDED ABOVE, CREE
MAKES NO WARRANTY OF ANY KIND WITH RESPECT TO ANY MATERIAL SUPPLIED HEREUNDER
AND DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT OF PATENT
OR SIMILAR RIGHTS.

 

4.9 In no event shall either party be liable to the other for incidental,
consequential or special loss or damages of any kind, however caused, or any
punitive damages.



--------------------------------------------------------------------------------

5. Confidential Information; Joint Inventions and Nonsolicitation

 

5.1 “Confidential Information” for purposes of this Agreement means any
information, not generally known in the relevant trade or industry, which was
obtained from the other party or which falls within any of the following
categories:

 

  (a)   information constituting trade secrets, including but not limited to
internal costs and margins;

 

  (b)   information relating to existing or contemplated products, services,
technology, designs, processes, formula, computer systems, computer software,
algorithms, media and research or development.

 

  (c)   information relating to the business of the party, including but not
limited to, business plans, sales or marketing methods, methods of doing
business, customer lists, customer usages and/or requirements, and supplier
information; or

 

  (d)   information marked “Confidential” or “Proprietary.”

 

5.2 Each party agrees that the other shall not be liable hereunder for
disclosure or use of any information which it establishes, by legally sufficient
evidence:

 

  (a)   was already known to the receiving party at the time of receipt; or

 

  (b)   was rightfully obtained from a third party without similar restriction
and through no wrongful act of the receiving party; or

 

  (c)   was at the time of receipt generally available to the public or
thereafter becomes so available without breach hereof; or

 

  (d)   was used or disclosed with the prior written authorization of the owner;
or

 

  (e)   was disclosed pursuant to the requirement or request of a governmental
agency, which disclosure cannot be made in confidence, or the disclosure of
which was required by law or judicial order; provided that, in such instance,
the disclosing party shall first give the other notice of such requirement or
request.



--------------------------------------------------------------------------------

5.3 Each party agrees to keep the Confidential Information of the other in the
strictest confidence, in the manner set forth below:

 

  (a)   The receiving party shall not, directly or indirectly, disclose,
divulge, reveal, report or transfer the Confidential Information to any third
party or to any individual employee other than an employee having a need to
know.

 

  (b)   The receiving party shall not use any Confidential Information or the
concepts therein for its own benefit or for the benefit of a third party or for
any purpose other than the purposes authorized in writing by the disclosing
party.

 

  (c)   Any tangible materials which are or which contain any Confidential
Information shall be kept confidential in accordance with the terms hereof, and
all such materials shall be returned or destroyed upon satisfaction of the
purpose for which such material was originally provided or upon the earlier
request of the disclosing party.

 

  (d)   The receiving party agrees to use at least the same degree of care to
protect the other party’s Confidential Information as it uses to protect its own
Confidential Information.

 

5.4 Each party shall appropriately notify each employee, agent or consultant to
whom any disclosure of received Confidential Information is made and shall
obtain their agreement that they will maintain Confidential Information in
confidence in accordance with the provisions set forth herein. Each party
represents and warrants to the others that its employees, agents and consultants
to whom any disclosure of received Confidential Information is made shall be
subject to a valid, binding and enforceable agreement to maintain such
Confidential Information in confidence in accordance with the provisions set
forth herein.

 

5.5 Except as expressly provided herein or in other written agreements between
the parties, neither party shall have any obligation of confidentiality with
respect to information received from the other. The obligations of
confidentiality set forth in this Section 5 shall continue for so long as the
Confidential Information continues to come within the definition thereof set
forth in Section 5.1 and shall survive the expiration or any termination of this
Agreement.

 

5.6 Nothing in this Agreement is or shall be construed to require either party
to disclose proprietary or confidential information to the other. The parties
agree that the terms of this Agreement shall be treated as Confidential
Information of each other subject to Section 5;



--------------------------------------------------------------------------------

provided, however, that either party may, upon notice to the other, make such
public disclosures regarding this Agreement as in the opinion of counsel for
such party are required by applicable securities laws or regulations or other
applicable law.

 

5.7 The parties will mutually agree on patenting procedures for any inventions
made jointly by employees of both parties during the term of this Agreement. The
parties do not presently anticipate that any such joint inventions will be made
under either this Agreement or the Development Agreement.

 

5.8 Notwithstanding the ultimate determination of ownership, the invention known
by the parties as the “post faceting process” and any improvements made thereon
by either party during the term of this Agreement shall be licensed to the
nonowning party as follows:

 

  (a)   If to C3, a perpetual, irrevocable, royalty-free, exclusive (including
exclusive of Cree, except Cree shall have the right to use and practice the
invention to manufacture or process material for C3) license to use,
manufacture, sell and otherwise practice (including the right to sublicense) the
invention and any improvement exclusively for gemstones and gemological
instrumentation; or

 

  (b)   If to Cree, a perpetual, irrevocable, royalty-free, exclusive (including
exclusive of C3) license to use, manufacture, sell and otherwise practice
(including the right to sublicense) the invention and any improvement
exclusively for electronic applications.

 

For all other uses and application, each party shall have full rights to use,
manufacture, sell and otherwise practice the invention and any improvement, but
neither party may sublicense any such use, manufacture, sale or practice.

 

5.9 Each party agrees that during the term of this Agreement, without the prior
written consent of the other party, it will not employ or otherwise engage the
services (as a consultant or in any other capacity) of any individual who within
one (1) year prior to being so engaged served as an employee of the other party,
or as a consultant to the other party providing services, in the case of Cree,
relating to bulk growth of SiC or GaN material or the processing of such
material (including without limitation, wafering and polishing), or, in the case
of C3, relating to gemstones or gemological instrumentation.



--------------------------------------------------------------------------------

6. General

 

6.1 This Agreement (which includes any Exhibits referenced herein), constitutes
the complete and exclusive statement of the understanding and agreement of the
parties with respect to the subject matter hereof and supersedes all prior
written or oral agreements between the parties concerning such subject matter
(including without limitation the Exclusive Distribution Agreement dated June 6,
1995 between Cree and C. Eric Hunter, to which C3 succeeded by assignment). This
Agreement shall not be amended, modified or altered except pursuant to a
document signed by both parties.

 

6.2 This Agreement is made in and shall be construed in accordance with and
governed by the laws of the State of North Carolina.

 

6.3 Neither party shall permit any “Affiliate” of such party (as defined below)
to act or fail to take action when such action or failure to take action, if by
the party, would be a breach of this Agreement. Pursuant to but without limiting
the foregoing, purchases of SiC material by Affiliates of C3 will be considered
purchases by C3 for purposes of Section 1 of this Agreement and sale of SiC
material by Affiliates of Cree shall be considered sales by Cree for purposes of
Section 2.9 of this Agreement. For purposes of this Agreement, “Affiliate” of a
designated party means any corporation, partnership, limited liability company
or other business entity which: (a) controls, is controlled by, or is under
common control with the designated party, whether directly or through one or
more intermediaries; and (b) is sublicensed by either party under Section 5.8 of
this Agreement, by Cree under Section 1.5 of this Agreement, or by C3 under
Section 4.2 of the Development Agreement. For purposes of this definition
“controlled” and “control” mean ownership of more than fifty percent (50%) of
the voting capital stock or other interest having voting rights with respect to
the election of the board of directors or similar governing authority. This
Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

 

6.4 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provisions were
omitted.

 

6.5 Neither this Agreement nor any rights hereunder may be assigned by either
party without the other party’s prior written consent, which consent shall not
be unreasonably withheld except that either party may, in its sole discretion,
withhold consent to assignment to any Prohibited Assignee (as defined below).
Any attempted assignment in violation of this Section 6.5 is void and shall
constitute a breach of this Agreement. “Prohibited Assignee” means (i) De Beers
or any corporation, partnership or other entity or individual which in the
reasonable belief of Cree is affiliated with the De Beers, and the Central
Selling Organization, (ii) any party whose primary business is the development,
manufacture, marketing or sale of diamond gemstones or (iii) any non-gemstone
and non-jewelry industry competitor of the non-assigning party. A grant



--------------------------------------------------------------------------------

by C3 to a Prohibited Assignee of exclusive rights to distribute or market
moissanite gemstones shall be an assignment for purposes of this Section 6.5.

 

The occurrence of any Change in Control (as defined below) with respect to a
transaction with a Prohibited Assignee involving a party shall be deemed an
“assignment” of this Agreement by such party, subject to the provisions of this
Section 6.5. A “Change in Control” shall be deemed to have occurred with respect
to a party if:

 

  (a)   any person or group (as that term is used in Section 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended), together with all
affiliates of such person or group, becomes the beneficial owner of more than
50% of the outstanding capital stock of that party, and such person or group was
not, at June 15, 1996, the beneficial owner of more than 50% of the outstanding
capital stock of that party and is not an employee benefit plan sponsored or
maintained by that party; or

 

  (b)   that party merges or consolidates with or into another corporation, or
sells or otherwise disposes of all or substantially all of its assets, except as
part of a reorganization in which the shareholders owning more than 50% of the
outstanding capital stock of that party immediately prior to the effectiveness
of the merger, consolidation or sale own more than 50% of the outstanding
capital stock of the successor purchaser (as the case may be) immediately after
the effectiveness of such event.

 

6.6 Neither party shall issue any press release or otherwise make any public
announcement concerning this Agreement without the prior consent of the other
party, except as may be required by law. Neither party shall use the name of the
other party in any advertising, marketing or similar material without the other
party’s prior written consent.

 

6.7 The parties acknowledge and agree that in the event of a breach of the
Agreement, in addition to any other rights and remedies available to it at law
or otherwise, the parties shall be entitled to seek equitable relief in the form
of a temporary restraining order (“TRO”) from any court of competent
jurisdiction; provided however, that in the event a TRO is obtained, the parties
shall request that any hearing on the merits of the dispute shall be stayed
pending arbitration of the dispute as provided in this Section 6.7. In the event
a party seeks a TRO or in the event of any other controversy or claim
(including, without limitation, any claim based on negligence,
misrepresentation, strict liability or other basis) arising out of or relating
to this Agreement or its performance or breach, a party shall give the other
party notice of the dispute, setting out the circumstance in reasonable detail,
and requesting a meeting of the representatives of the parties to attempt to
resolve the dispute or to reduce the scope of the issues subject to



--------------------------------------------------------------------------------

dispute. The chief executive officers of the parties, and such other
representatives as each may desire to have attend, shall meet at a mutually
agreeable time within five business days from the date the meeting request was
received and shall hold such meeting at the offices of the party not requesting
the same, or at some mutually agreeable alternative location. In the event the
parties do not resolve the dispute at such meeting, or any mutually agreed upon
adjournment thereof, the dispute shall be settled exclusively by arbitration in
the City of Raleigh, North Carolina pursuant to the expedited procedures of the
Commercial Arbitration Rules of the American Arbitration Association (other than
notice requirements which shall be as provided in Section 6.8 below and the
expedited procedures for selection of arbitrators which shall be as provided in
Sections 14 and 15 of such Rules) . There shall be three arbitrators, one
selected by each of C3 and Cree and a third selected by the arbitrators selected
by the parties. The arbitrators shall in no event make any damage award that
contravenes Section 4.9 of this Agreement, but shall order the losing party to
pay all of the charges of the American Arbitration Association for such
arbitration and all of the prevailing party’s costs of the arbitration,
including reasonable attorneys’ fees. In the event of a breach of this Agreement
by a party, the arbitrators may award equitable relief against such party to the
extent the nonbreaching party is entitled to such relief under applicable law.
The decision in such arbitration shall be final and binding and judgment on any
award rendered therein may be entered in any court having jurisdiction.

 

6.8 All notices under this Agreement shall be in writing and addressed to the
other party at the address shown below or to such other address as the party may
hereafter designate by notice under this Agreement. All notices so addressed
shall be deemed given five (5) days after mailing if sent by certified mail,
return receipt requested, postage prepaid, or when sent via facsimile if receipt
is acknowledged in writing or otherwise when actually received.

 

IN WITNESS WHEREOF, the parties have executed this Agreement by and through
their duly authorized representatives.

 

CREE RESEARCH, INC.

 

C3, INC.

By:

 

/s/ Charles M. Swoboda

--------------------------------------------------------------------------------

 

By:

 

/s/ Jeff N. Hunter

--------------------------------------------------------------------------------

   

Charles M. Swoboda, Vice President and

     

Jeff N. Hunter, President

   

Chief Operating Officer

       

Address for Notices:

     

Address for Notices:

Cree Research, Inc.

     

C3, Inc.

2810 Meridian Parkway, Suite 144

     

P.O. Box 13533

Durham, North Carolina 27713

     

Research Triangle Park, NC 27709-3533

Attention: President

     

Attention: President

Fax No. (919) 361-5415

     

Fax No.: (919) 468-0486